ICJ_056_FisheriesJurisdiction_DEU_ISL_1974-07-25_JUD_01_ME_02_EN.txt. 207 FISHERIES JURISDICTION (DECL. DILLARD)

Judge DILLARD makes the following declaration:

I concur in the findings of the Court indicated in the first four subpara-
graphs of the dispositif. My reasons for concurrence are set out in my
separate opinion in the companion case of the United Kingdom of Great
Britain and Northern Ireland vy. Iceland. 1 consider these reasons applicable
mutatis mutandis to the present case.

While I concurred in the finding in the fifth subparagraph that the Court
“js unable to accede to the fourth submission of the Federal Republic
of Germany”, I am impelled to add the following reservation !.

The Court has held, in paragraph 72, that it is competent to entertain
this particular submission. Although, for obvious reasons, the sub-
mission was not included in the Application filed on 5 June 1972 since
the acts of harassment and interference occurred thereafter, it was
included in the Memorial on the merits and in the final submissions. The
delay therefore should not be a bar. The Court’s construction of the
nature and scope of the Exchange of Notes of 1961, revealed in its
analysis of the other submissions, is clearly consistent with its finding
that the compromissory clause is broad enough to cover this submission
as well. In my view the conclusion that the Court is competent to entertain
it, is thus amply justified.

The Court, however, has interpreted this submission as one asking the
Court to adjudicate with definitive effect that Iceland is under an obli-
gation to pay full compensation for all the damages suffered by the
Applicant as a consequence of the acts of interference specified in the
proceedings (para. 74). In keeping with this interpretation it considers
the submission to fall outside its province under Article 53 of its Statute
since it considers there is insufficient evidence to satisfy itself that each
concrete claim is well founded in fact and law (para. 76). If the Court’s
interpretation of the submission were the only permissible one, I would
concur without reservation in its conclusion.

But, in my view, it is not the only permissible one and it may not be
the most desirable one. The Applicant both in its Memorial on the
merits and in the oral proceedings has stressed the point that it is not at
present submitting any claim for the payment of a certain amount of
money. The submission itself only requests that the Court should declare
that the acts of harassment and interference were unlawful and in
consequence Iceland, as a matter of principle, is under a duty to make
compensation. True the submission is couched in a form that is abstract
but the question is whether this should deter the Court from passing
upon it. am not altogether persuaded that it is.

That Iceland’s acts of harassment and interference (indicated in con-
siderable detail in the proceedings) were unlawful hardly admits of doubt.

 

1 All of the Applicant’s submissions are set out in para. 12 of the Judgment and the
fourth submission is also set out in para. 71.

36
208 FISHERIES JURISDICTION (DECL. DILLARD)

They were committed pendente lite despite the obligations assumed by
Iceland in the Exchange of Notes of 1961 which the Court had declared
to be a treaty in force. That their unlawful character engaged the
international responsibility of Iceland is also clear. In the Phosphates in
Morocco case (P.C.I.J., Series A/B, No. 74, p. 28) the Court linked the
creation of international responsibility with the existence of an “‘act being
attributable to the State and described as contrary to the treaty right of
another State”. It is hardly necessary to marshal authority for so
elementary a proposition. It follows that, in effect, the Court was merely
asked to indicate the unlawful character of the acts and to take note of
the consequential liability of Iceland to make reparation. It was not
asked to assess damages.

The Court recognized this point in paragraph 74 of the Judgment but
instead of stressing the limited nature of the submission it preferred to
attribute to it a more extensive character. As indicated above, its inter-
pretation led naturally to the conclusion that it could not accede to the
submission in the absence of detailed evidence bearing on each concrete
claim. While conceding the force of the Court’s reasoning, I would have
preferred the more restrictive interpretation.

I wish to add that on this matter I associate myself with the views
expressed by Judge Sir Humphrey Waldock in his separate opinion.

Judge IGNACIO-PINTO makes the following declaration:

To my regret, I have been obliged to vote against the Court’s Judgment.
However, to my mind my negative vote does not, strictly speaking, signify
opposition, since in a different context I would certainly have voted in
favour of the process which the Court considered it should follow to
arrive at its decision. In my view that decision is devoted to fixing the
conditions for exercise of preferential rights, for conservation of fish
species, and historic rights, rather than to responding to the primary claim
of the Appiicant, which is for a statement of the law on a specific point.

I would have all the more willingly endorsed the concept of preferential
rights inasmuch as the Court has merely followed its own decision in the
Fisheries case.

It should be observed that the Applicant has nowhere sought a decision
from the Court on a dispute between itself and Iceland on the subject of
the preferential rights of the coastal State, the conservation of fish
species, or historic rights—this is apparent throughout the elaborate
reasoning of the Judgment. It is obvious that considerations relating to
these various needs, dealt with at length in the Judgment, are not subject
to any dispute between the Parties. There is no doubt that, after setting

37
